I

Il.

Case 3:20-cv-00013-MPS Document 118 Filed 03/11/21 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

NEELU PAL,

Plaintiff, :
VS. . NO.:3:20-cv-00013(MPS)
MARK CANEPARI, et. al
Defendants : March 1, 2021

PLAINTIFF’S POSITION REGARDING DISCOVERY DISPUTE

Dear Judge Shea,

Plaintiff's position regarding the discovery dispute is as follows: On December 11, 2020 Plaintiff served
upon Wilton Police defendants and Town of Wilton Interrogatories, Requests for production and
Requests for Admissions. To date, Defendants have provided partial responses, have stated over-broad
objection, and have refused to provide the discovery which directly relates to Plaintiff's claims in the
matter. The information Plaintiff wants to obtain goes directly to her claims in the matter and either
establishes a material fact or tends to make it more likely than not.

Wilton Police and Town Defendants have refused to provide responses to Plaintiff's request for
admissions, or stated over-broad objections and refusals to admit or deny questions which go
directly to Plaintiff's claims. Plaintiff requests that the Court over-rule Defendants’ stated objections
and order them to admit or deny. The portions of the discovery requests are attached as EXHIBITS:
(EXHIBIT 1)
e Amault Baker has refused to provide responses to Plaintiffs requests for admission 3, 4, 5,
(EXHIBIT 1a).
e Mark Canepari has declined to answer Plaintiffs requests for admission 33, 34, 35, 36, 37, 38, 39,
42, 49, 50, 60, 62 and 63. (EXHIBIT Ib)
e Brandon Harris has declined to answer Plaintiff's requests for admission 4, 22, 23, 24, 25, 25, 27,
35, 37, and 41.(EXHIBIT 1c)
e Anna Tornello has declined to answer Plaintiff request for admission 23, 24, 25, 26, 27.
(EXHIBIT 1d).
Wilton Town and Police Defendnats have stated overbroad objections to Plaintiffs Interrogatory
requests and refused to produce Production information and documents, all of which go directly to
Plaintiff's claims in the matter. Plaintiff requests that the Court over-rule Defendants’ stated
objections and order defendants to respond fully to the interrogatories and to produce the
information sought by Plaintiff.
(EXHIBIT 2)
e Amault Baker has refused to Answer interrogatories 11, 12, 13, 17, 18, 19 (EXHIBIT 2a).
e Brandon Harris had refused to answer interrogatories 10, 11, 12, 13, 14, 18, 19, 20, (EXHIBIT

2b).
II.

IV.

Case 3:20-cv-00013-MPS Document 118 Filed 03/11/21 Page 2 of 4

e Mark Canepari has refused to answer interrogatories 10, 11, 12, 13, 14, 15, 18, 19, 20,
23.(EXHIBIT 2c).

e Anna Tornello has refused to answer interrogatories 9, 10, 11, 12, 13, 14, 15, 17, 20. EXHIBIT
2d).

e John Lynch had refused to answer interrogatories 11, 12, 15, 16.CEXHIBIT 2e).

e Town of Wilton has refused to answer interrogatory 1, and has not produced documents response
to production request 1 — 4 all the documents requested, which include the non-privileged, non-
confidential report of a consultant who was employed/engaged or otherwise authorized to
investigate, review or evaluate the inadequate disciplinary processes of the Wilton Police.
Defendants claim that any such investigation/report is unrelated to Plaintiff's matter. This
information establishes the condition(s) of the disciplinary process within the Wilton Police
Department, which goes directly to Plaintiff's claims regarding the liability of the Town of
Wilton/ Wilton Police - inadequate training and supervision. (EXHIBIT 2f).

e The audio-video recording of BW camera- Defendant Brandon Harris cannot be opened.

On December 11, 2020 Plaintiff served upon Wilton Ambulance and the named ambulance
defendants Interrogatories, requests for production and Requests for admissions. Joseph Bryson
provided an unsigned response to interrogatory with non-responsive objections. Plaintiff's document
which was served via email was altered to include the name Joseph “Downs”. This, despite the fact
that Plaintiff produced the request with the correct name of Joseph Bryson (attached as (EXHIBIT 3
is page 14 of Plaintiff's emailed request for Production and EXHIBIT 4 is the corresponding Pages
from Defendants’ email response). This is a material alteration of a discovery document.

Because it is unknown at this time if other documents were similarly altered, Plaintiff reserves her
right to address additional discovery disputes as relates to Wilton ambulance defendants separately
and after fully reviewing the documents.

Wilton Ambulance defendants seek Plaintiff's “voter registration” starting May 2018, purportedly
for the purpose of establishing jurisdiction. This matter was filed in January 2020, Plaintiff has
sufficiently pled her domicile/citizenship for the relevant time, and will produce any necessary
proofs of such, should the Court so order. Plaintiff's voter registration in May 2018 is immaterial.
The remainder of the information sought has already been provided, or will to be provided when
available to Plaintiff.

Plaintiff respectfully requests the Court to order Defendants to produce the requested discovery.

Yet

Neelu Pal, MD

606 Post Road E. # 523
Westport CT 06880
neelupal@hotmail.com

 
Case 3:20-cv-00013-MPS Document 118 Filed 03/11/21 Page 3 of 4

Plaintiff's Rule 37 Affidavit

I, Neelu Pal, swear and affirm that I have attempted to confer with the all of the Defendants’
attorneys’ of record in this matter regarding the outstanding discovery, and have not been able to
resolve the outstanding discovery issues.

The discovery I seek is fully articulated in writing within the Interrogatories, Requests for
Production and Requests for Admissions which I served upon defendants on December 11, 2020.
Defendants have declined to produce the requested discovery.

My letter fully states my position as to why the discovery must be produced, barring which I
seek the Court’s leave to file a Motion to Compel.

DATE: March 1, 2021

Neetu Pal

Neelu Pal

 
Case 3:20-cv-00013-MPS Document 118 Filed 03/11/21 Page 4 of 4

 

 

 

JURAT
State/Commonwealthof NEVADA
Lkity county of Clark )
On 03/01/2021 , before me, Sharon | Lockwood
Date Notary Name

the foregoing instrument was subscribed and sworn (or affirmed) before me by:

Neelu Pal
Name of Affiant(s)

QO) Personally known to me -- OR --

QQ Proved to me on the basis of the oath of -- OR --
Name of Credible Witness
& Proved to me on the basis of satisfactory evidence: driver_license
Type of ID Presented

WITNESS my hand and official seal.

Sharon | Lockwood
NOTARY PUBLIC

STATE OF NEVADA Notary Public Signature: /J bhetknerdd_

Appt. No. 08-8341-1
Explres January 22, 2025

 

Notary Name: Sharon | Lockwood

Notary Commission Number:__O8-8341-1
Notary Commission Expires:__01/22/2025

Notarized online using audio-video communication

 

DESCRIPTION OF ATTACHED DOCUMENT
Title or Type of Document: _ Plaintiff's Rule 37 Affidavit
Document Date: __03/01/2021

Number of Pages (including notarial certificate): 2
